Ethridge, J.,
delivered the opinion of the court.
Appellant ivas the plaintiff, and appellee was the defendant in the court below. The plaintiff sued out a writ of seizure in the circuit court to recover possession of certain furniture sold to the appellee and for a judgment for the balance of the purchase price, etc. The plaintiff ivas a furniture merchant, and the defendant was conducting a house of prostitution in the restricted or “red light” district, and had bought large bills of furniture from the plaintiff, also furnishings of all kinds for the equipment of her building. She made these purchases under the installment plan or lease system, paying a small amount down at the time of purchase and making small iveekly payment thereafter. The delay extended over a period of years, and the amount of credit extended to appellee amounted at one time to more than three thousand, two hundred dollars, the total sales amounting to more than four thousand dollars, and the balance due demanded being two thousand and fifty-eight dollars and forty-five cents. The defendant pleaded the general issue, and also that the plaintiff was not entitled to recover because of the illegality of the sale and the purpose for which the furniture was bought and used.
The testimony shows that the plaintiff had lived in the city of Vicksburg since 1879, and that the place where defendant resided and the house numbers at which the furniture, etc., was delivered was in the “red light” or restricted district, and that no persons lived in said district other than the inmates of houses of prostitution; that defendant had resided in the district for many years and *462had for a number of years conducted a house of ill-fame of her own account; that on one occasion the plaintiff; went to defendant’s house to take the measurements of the different rooms for the floors, windows, and other things requiring measurements for the house furnishings, etc. It is shown that on several occasions the district was closed by the police authorities of the city of Vicksburg, and on such occasions the appellant was requested for permission by the appellee to store the furniture during the period the district was closed, and he gave permission to have the furniture stored, and, during these periods, no payments were made on the furniture so purchased. There is no showing that the appellee had any property or financial rating justifying the extension of credit in such large amounts, and the testimony of the appellant, we think, fully shows that he knew the character of the business in which defendant, appellee, was engaged, and knew that the furniture was purchased in aid of such business, and that the only reasonable expectation that he could have of being paid for the furniture so sold or leased to the ap-pellee, was out of the proceeds of prostitution. There was a peremptory instruction for the defendant based upon this theory, that the plaintiff knew the character of ap-pellee and that his expectancy of being paid for the furniture, etc., was based on the earnings of such business.
We think this case is governed by the rules stated in Mitchell v. Campbell, 111 Miss. 806, 72 So. 231, and Ham v. Wilson, 123 Miss. 510, 86 So. 298. In this last case the facts were not fully stated in the opinion of the court, but the court proceeded upon the principles announced in Mitchell v. Campbell, supra. The evidence showed in that case, as it shows in this, that the defendants were engaged in the business of prostitution, and that the plaintiffs knew that fact and furnished the defendant credit in large sums, when there was no evidence of any financial ability on the part of the defendant, or any means of paying for the furniture so purchased otherwise than by and through the business of prostitution, in which the defendant was engaged.
*463In view of these principles and the facts in the record before ns, we think the judgment of the court must be affirmed.

Affirmed.